DETAILED OFFICE ACTION


Applicant's species elections without traverse of the regimen of claim 4, the regimen of claim 5, and the IL-17 antibody that binds to a specific epitope (claims 10 and 11), filed on 06 August 2021 are acknowledged.  Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  
Upon further consideration, a restriction requirement is necessary, which is set forth below.  

Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim 1-22, drawn to a method of treating ankylosing spondylitis, classified in A61K 39/395.
II.	Claim 1-22, drawn to a method of treating psoriatic arthritis, classified in A61K 39/395.
The inventions are distinct, each from the other because:
Inventions I and II are directed to methods for treating different diseases, which have distinct pathology, manifestations, and outcomes, involve distinct patient populations, and require different therapies.  Therefore, non-coextensive searches are required for the methods, which constitute undue burden.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Goetz on 30 August 2021 a provisional election was made without traverse to prosecute the invention of II (psoriatic arthritis).  Affirmation of this election must be made by applicant in replying to this Office action.  
Currently, claims 1-22 are pending, and claims 1, 2, 4, 5, 7-11 and 17 are under consideration. Claims 3, 6, 12-16 and 18-22 are withdrawn from further consideration as being drawn to a non-elected invention/species. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 3/18/2021 is acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application claims benefit of U.S. applications of 17/127,758 filed 12/18/2020; 
16/824,613 filed 3/19/2020; 16/439,423 filed 6/12/2019; 15/654,854 filed 7/20/2017; and 13/877,585, which is a national stage entry of PCT/EP11/69476 with the international filing 

Specification 
Title 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed. 

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Examiner is unable to find the written description in the specification for the limitation of “about 75 mg to about 350 mg of …” (specific range) recited in claims 1, 3 and 4; the limitation of “320 mg” (specific dose) recited in claims 12 and 19; and the limitation of “about 250 mg to about 350 mg” (specific range) recited in claim 18.  

Claims
Claim 1 is objected to for the following informalities, appropriate correction is required:
Claim 1 recites “IL-17 antibody that binds to IL-17A” in last two lines; the following is suggested “IL-17 antibody that binds to IL-17”, as IL-17 is also known as IL-17A, and to be consistent with that in other claims.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is similarly indefinite.
	Claim 11 is further indefinite for the recitation “an epitope of IL-17 comprising Tyr 44, Arg46” because it is unclear whether said epitope comprises both Tyr44 and Arg46, or only one of the two.
Claim 17 is indefinite for the recitation “wherein the inflammatory arthritis is indicated by a level of C-reactive protein (CRP)> 10 mg/L” because it is unclear what it is meant.  For example, does it mean that the patient is diagnosed to have AS based on this value; or only the AS patient meeting such a value is being treated with the IL-17 antibody?  The metes and bounds of the claim, therefore, cannot be determined.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claims 1, 2, 4, 5, 7-11 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 2, 4, 5, 7-11 and 17 are directed to a method of treating inflammatory arthritis such as psoriatic arthritis (elected) with a monoclonal neutralizing IL-17 antibody that binds to IL-17A; wherein the IL-17 antibody is not defined by the structure (sequences, for example) of the antibody itself (the independent claim 1, for example), or, it is defined by a binding epitope on an IL-17 (IL-17A?), which comprises any one of the 5 specified discontinued amino acid residues or a combination thereof (claims 10 and 11, for example), wherein the antibody is fully human or humanized (claim 9, for example).  Thus, the claims encompass a genus of the IL-17 antibodies that bind to any IL-17A or said epitope, and have different sequence structures.  However, the specification merely discloses one anti-IL-17 monoclonal antibody secukinumab (comprising the six CDRs of SEQ ID NO:1-6 or SEQ ID NO:11-13 and 4-6), which is a human antibody; and no other monoclonal IL-17 antibody or humanized monoclonal IL-17 antibody meeting the limitations of the claims is ever identified or particularly described in the specification. 
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement."  “[A]pplicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991). 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Sufficient description of a genus requires the disclosure of either (1) a representative number of species falling within the scope of the genus or (2) description of structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.  In the instant case, only one monoclonal antibody to IL-17 is disclosed, which fall within the scope of the genus of “a monoclonal neutralizing IL-17 antibody” and “binds to an epitope of IL-17 comprising …” (residues).  In addition, the specification provides no description of structural features common to the members of these genus.  “A monoclonal neutralizing IL-17 antibody” and “binds to an epitope of IL-17” would include any or all antibodies that bind to an IL-17A (not even clear which IL-17A) and have different sequence structures, especially the CDRs, which are not predictable.  For example, Goel et al. (J. Immunol. 2004; 173:7358-7367) teaches three monoclonal antibodies (2D10, 1H11 and 1H7) against -D-mannopyranoside, wherein all three antibodies bind to the same 12-mer peptide, and appear to bind to a common epitope on the peptide; however, they have very different CDRs (abstract, and Figures 2 and 3, for example).  Thus, one of skill in the art cannot "visualize or recognize" the members of the claimed genus.  "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly,119 at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. Accordingly, the specification does not provide adequate written description of the claimed genus.  Due to the limited species disclosed (one) that meets the limitations of the claims; the breadth of the claimed genus, and the lack of structural limitation and predictability for the encompassed IL-17 antibody, one skilled in the art would not conclude that the applicant was in possession of the claimed genus of IL-17 antibody.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.   
Therefore, only the anit-IL-17 monoclonal antibody comprising all of the six CDRs of SEQ ID NO:1-6 or SEQ ID NO:11-13 and 4-6, but not the full breadth of the claims (“a monoclonal neutralizing IL-17 antibody”, or “the IL-17 antibody binds to an epitope of IL-17 comprising …”, or “humanized antibody”, for example) meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 

Rejections Over Prior Art:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2, 4, 5, 7-11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Padova et al. (WO 2006/013107, 2/9/2006, provided by applicants) or Di Padova et al. (US 8,119,131 (2/21/2012) (provided by applicants), claiming priority to US7,807,155, which application is a national stage entry of WO 2006/013107), and in view of Clinical Trail NCT01107457 (4/20/2010).
Di Padova discloses a human monoclonal antibody to human IL-17, AIN457 (also known as secukinumab), which amino acid sequences of the six CDRs of SEQ ID NO:1-6 and VH and VL of SEQ ID NO:8 and 10 are 100% identical to the present SEQ ID NO:1-6, 8 and 10; and is the same monoclonal antibody AIN457 disclosed in the present specification (see WO 2006/013107, page 4, 2nd paragraph; the paragraph bridging pages 5-6).  Additionally, Di Padova teaches that the AIN457 antibody has a high binding affinity for IL-17 with a KD for binding to IL-17 of about 0.188-0.036 nM, and this high binding affinity makes the AIN457 antibody particularly suitable for therapeutic applications (page 21, 4th paragraph).  Further, Di Padova teaches that antibodies of the invention are particularly useful for the treatment of autoimmune disease and of inflammatory conditions, in particular inflammatory conditions with an aetiology including an autoimmune component such as arthritis (for example rheumatoid arthritis, …), including, among others, psoriatic arthritis; and psoriasis (page 23, 3rd paragraph). Furthermore, Di Padova teaches that, for treating indicated diseases/conditions, the appropriate dosage will, of course, vary depending upon, for example, the particular antibody of the invention to be employed, the host, the mode of administration and the nature and severity of the condition being treated; and that antibody of the invention is conveniently administered parenterally, intravenously, intramuscularly, or subcutaneously (page 24, 3rd paragraph, lines 1-3 and 9-10).  Furthermore, Di Padova specifically teaches a method of treating autoimmune and of inflammatory conditions with said antibody, in particular, treating psoriasis, rheumatoid arthritis, psoriatic arthritis, and ankylosing spondylitis (claim 14 of US 8,119,131, for example).  Di Padova does not teach the specific dose regimen as recited in the present claims.  
Clinical Trail NCT01107457 discloses a dose-ranging and efficacy study of LY2439821 (Ixekizumab, an anti-IL-17 antibody) in patients with moderate-to-severe psoriasis (3rd page, under “Study Design”), wherein the patients are at least 18 years old, have active plaque psoriasis and are candidate for systemic therapy (17th page, under “Eligibility Criteria”); and wherein the regimens include, among others, 75 mg or 150 mg administered subcutaneously on weeks 0, 2, 4, 8, 12 and 16 for a total of six administrations (4th - 5th pages, under “Arms and Interventions” (starting on 3rd page)).  Additionally, NCT01107457 teaches “Secondary Outcome Measures”, which includes, among others, change from baseline in pain visual analog scale (VAS) at week 12, wherein the pain VAS is a participant-administered single-item scale designed to measure current joint pain from psoriatic arthritis (PsA) using a 100- millimeter (mm) horizontal VAS (8-9th pages, 6.).
With respect to claims 1, 2, 4, 5 and 7-11, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to treat an adult patient having moderate-to-severe plaque psoriasis or an adult patient having moderate-to-severe plaque psoriasis and psoriatic arthritis with an IL-17 antibody such as the AIN457 antibody or ixekizumab with a regimen comprising an initial dose of 75 mg or 150 mg every two weeks; and thereafter a maintenance dose of 75 mg to 150 mg, wherein the antibody is administered subcutaneously, following the teachings of Di Padova and NCT01107457.  The person of ordinary skill in the art would have been motivated to do so for treating psoriasis, and reasonably would have expected success because Di Padova teaches that an anti-IL-17 antibody such as AIN457 antibody can be used for treating psoriatic arthritis; and psoriatic arthritis is a form of arthritis that affects some patients who have psoriasis (also as evidenced by NCT01107457), thus, a regimen for treating psoriasis would also be expected to be suitable for treating psoriatic arthritis.  With respect to claim 17 (indefinite), PsA is known to have elevated CRP, as evidenced by Saber et al. (Arthritis Res Ther. 2010; 12(3):R94. Epub 2010 May 18), the baseline CRP in the PsA patients was 18 ± 1.83 mg/L (page 3, 1st column, 2nd paragraph, and Figure 1(c)).  Therefore, it would have also been obvious to the person of ordinary skill in the art to treat an PsA patient having a level of CRP>10 mg/L with the method of the prior art as discussed above.  
 Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 8,119,131, in view of Clinical Trail NCT01107457 (4/20/2010).  
Claim 14 of ‘131 patent is drawn to a method for treating an IL-17 mediated inflammatory condition or IL-17 mediated autoimmune disease with an IL-17 antibody comprising a VH and VL of SEQ ID NO:8 and 10, respectively (claim 1, part a)), wherein the inflammatory and autoimmune disease is psoriasis, rheumatoid arthritis, psoriatic arthritis, or ankylosing spondylitis.  SEQ ID NO:8 and 10 in the patent are 100% identical to the present SEQ ID NO:8 and 10, respectively.  Thus, Claim 14 of ‘131 patent and the present claims share the same inventive concept: treating ankylosing spondylitis with the same antibody.  The teachings of the NCT01107457 are reviewed above.  Therefore, further in view of the teachings of the clinical trials, the conflicting claims are not patentably distinct from each other for the same reasons above (see prior art rejection).

Claims 1, 2, 4, 5 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,765,140, in view of Clinical Trail NCT01107457 (4/20/2010), for the similar reasons above.

Claims 1 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,363,307.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-26 of ‘307 patent are drawn to a method of treating Psoriatic Arthritis (PsA) with an IL-17 antibody comprising a VH and VL of SEQ ID NO:8 and 10, respectively; or with the IL-17 antibody secukinumab by subcutaneous injection of about 150 mg-about 300 mg of the antibody (the independent claims 1 and 7, for example).  SEQ ID NO:8 and 10 in the patent are 100% identical to the present SEQ ID NO:8 and 10, respectively.  Therefore, the claims of ‘307 anticipate the present claim 1 and the dependent claims 8-11; and the claims at issue are not patentably distinct from each other.  

Claims 1, 2, 4, 5 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,363,307, in view of Clinical Trail NCT01107457 (4/20/2010), for the similar reasons above (over US8,119,131).

Claims 1 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,717,791.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
Claims 1-14 of ‘791 patent are directed to a method of treating psoriasis, comprising subcutaneously administering to a patient in need thereof about 150 mg-about 300 mg of an IL-17 antibody weekly during week 0, 1, 2, 3, and 4, and then monthly thereafter, wherein the IL-17 antibody comprises the CDRs of SEQ ID NO:1-6, such as secukinumab (claims 1, 6 and 11, for example).  SEQ ID NO:1-6 of the patent are 100% identical to SEQ ID NO:1-6 of the present application.  Additionally, psoriatic arthritis is a form of arthritis that affects some people who have psoriasis.  Thus, it would have been obvious to treat a patient having psoriasis and psoriatic arthritis with the IL-17 antibody of the patent.  Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 1 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,583,190.  Although the claims at issue are not identical, they are not patentably distinct from each other for the similar reasons above.  Additionally, claim 18 of ‘190 patent encompasses treating a psoriasis patient who is an adult. 

Claims 1 and 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 16/720,351 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the similar reasons above.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 8-10 of copending Application No. 17/127,738 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the similar reasons above.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/165,724 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the similar reasons above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 37, 40, 43 and 46 of copending Application No. 15/508,441 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
Claims 30, 40, 43 and 46 of ‘441 application are directed to a method of treating psoriatic arthritis, comprising subcutaneously administering to a patient having PsA about 300 mg of an IL-17 antibody weekly during week 0, 1, 2, 3, and 4, and then ever 4 weeks thereafter, wherein the IL-17 antibody comprises the CDRs of SEQ ID NO:1-6, such as secukinumab, and the patient being a TNF-inadequate responder (claims 30 and 46, for example); or wherein the method further comprising administering a DMARD including methotrexate (claim 37, for example).  SEQ ID NO:1-6 of ‘441 application are 100% identical to the present SEQ ID NO:1-6.  As such, the conflicting claims are not patentably distinct from each other even though the scope of the two inventions is different, as they share the same inventive concept: treating PsA with the same antibody and regimen, and the patient is a TNF-inadequate responder.  Note, the functional properties or effect of the treatment recited in claims 40, 43 and 46 of ‘441 application are inherent properties.  With respect to claims 9 and 10, it would have been obvious to treat a patient who responded inadequately to a DMARD with secukinumab based on the same logic for treating a TNF-inadequate responder.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion:
No claim is allowed.
Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
9/6/21